     Case 2:20-cv-02095-KJD-EJY Document 10 Filed 02/26/21 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   WILSON EARL LOVE,                                      Case No. 2:20-cv-02095-KJD-EJY
 8                                             Plaintiff,   ORDER ADOPTING AND AFFIRMING
                                                            MAGISTRATE JUDGE’S REPORT AND
 9           v.                                                   RECOMMENDATION
10   THE STATE OF NEVADA,
11                                           Defendant.
12          Before the Court for consideration is the Report and Recommendation (ECF #3)
13   containing the findings and recommendations of Magistrate Judge Elayna J. Youchah entered
14   November 16, 2020, recommending that Plaintiff’s action be dismissed with prejudice. Plaintiff
15   filed an objection to the report. (ECF #4).
16          The Court has conducted a de novo review of the record in this case in accordance with
17   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
18   Recommendation (ECF #3) containing the findings and recommendations of Magistrate Judge
19   Youchah, entered November 16, 2020, should be ADOPTED and AFFIRMED in part. In
20   addition to the magistrate judge’s reasoning, Plaintiff’s proposed amended complaint has not
21   alleged that his conviction was reversed, expunged, declared invalid or called into question by
22   issuance of a writ of habeas corpus, as required before his desired remedy may be awarded. Heck
23   v. Humphrey, 512 U.S. 477, 486–87 (1994). As such, dismissal with prejudice is appropriate
24   regarding the claims against the state of Nevada. Plaintiff’s amended complaint names the Las
25   Vegas Metropolitan Police Department as a party. However, to state a claim under § 1983, which
26   Plaintiff appears to be doing, he must plausibly allege that he “suffered the deprivation of a
27   federally protected right and that the alleged deprivation was committed by a person acting under
28   color of state law.” Sampson v. Cnty. of Los Angeles by and through Los Angeles Cnty. Dep’t.
     Case 2:20-cv-02095-KJD-EJY Document 10 Filed 02/26/21 Page 2 of 2



 1   of Children and Family Services, 974 F.3d 1012, 1018 (9th Cir. 2020) (internal quotations
 2   omitted). If Plaintiff can name individuals who deprived him of his rights and satisfy the Heck
 3   requirements, amendment may not be futile. As such, Plaintiff’s Motion to Amend (ECF #5) is
 4   denied without prejudice.
 5          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
 6   Recommendation (ECF #3) is ADOPTED and AFFIRMED in part and the action is dismissed
 7   with prejudice regarding the claims against the State of Nevada. The other claims are dismissed
 8   without prejudice as amendment may not be futile.
 9          IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend (ECF #5) is DENIED.
10          IT IS FINALLY ORDERED that Plaintiff shall have thirty days to file an amended
11   complaint that meets the requirements above. Failure to comply may lead to dismissal of
12   Plaintiff’s complaint with prejudice.
13   Dated this 26th day of February, 2021.
14
                                                  _____________________________
15
                                                   Kent J. Dawson
16                                                 United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
